Citation Nr: 1725061	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability prior to January 25, 2010, and in excess of 30 percent since January 25, 2010.   

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathryn P. Murphy, Attorney at Law

ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  He died in February 2012.  The Appellant claims to be the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007, May 2008, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  While these matters were on appeal, the Veteran died in February 2012.  The Appellant was substituted as the claimant for all of the claims that were pending at the time of the Veteran's death.  See 38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. § 3.1000 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

On her July 2015 substantive appeal form (VA Form 9), the Appellant requested a Board hearing by live videoconference for the matters on appeal.  To date, the Appellant has not been afforded the requested hearing, and there is no indication in the record that she has withdrawn her request or otherwise waived her right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a video conference Board hearing.  The RO should notify the Appellant and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

